Case 2:19-cv-00468-VAP-SS Document 31 Filed 08/05/19 Page 1 of 2 Page ID #:110



  1 NICHOLAS M. WAJDA (State Bar #259178)
      Attorney Email Address: nick@wajdalawgroup.com
  2 WAJDA LAW GROUP, APC
      11400 West Olympic Boulevard, Suite 200M
  3 Los Angeles, California 90064
  4 Telephone: (310) 997-0471
    Facsimile: (866) 286-8433
  5 Attorney for Plaintiff
  6 NATHAN C. VOLHEIM (Pro Hac Vice)
      Attorney Email Address: nvolheim@sulaimanlaw.com
  7 Sulaiman Law Group, Ltd.
  8 2500 S. Highland Avenue, Suite 200
    Lombard, Illinois 60148
  9 Telephone: (630) 568-3056
    Facsimile: (630) 575-8188
 10 Attorney for Plaintiff
 11
 12
 13                        UNITED STATES DISTRICT COURT
 14                       CENTRAL DISTRICT OF CALIFORNIA
 15
 16 THERESA PACHECO a/k/a                            Case No. 2:19-cv-00468-VAP-SS
    THERESA CANETE,
 17                                                  ADR Report

 18             Plaintiff,

 19         v.
 20
    HUNT & HENRIQUES ATTORNEYS
 21 AT LAW,
 22
                         Defendant.
 23
 24
            Pursuant to this Honorable Court’s Order (Dkt. #28), Plaintiff THERESA
 25
      PACHECO a/k/a THERESA CANETE (“Plaintiff”) and submits the following ADR
 26
      Report:
 27
            On July 12, 2019 the parties filed a stipulation to mediate the instant action
 28

                                                 1
Case 2:19-cv-00468-VAP-SS Document 31 Filed 08/05/19 Page 2 of 2 Page ID #:111



  1 through a panel mediator (Dkt. #30). The parties are awaiting assignment of a panel
  2 mediator in order to complete their ADR requirements for this matter.
  3
  4 DATED: August 5, 2019                   Respectfully submitted,
  5
                                            /s/Nathan C. Volheim
  6                                         Nathan C. Volheim
                                            Attorney for Plaintiff
  7
  8                            CERTIFICATE OF SERVICE
  9       I hereby certify that on August 5, 2019, I electronically filed the foregoing with
    the Clerk of the Court for the United States District Court for the Central District of
 10 California by using the CM/ECF system.
 11                                                 /s/ Nathan C. Volheim
                                                    Nathan C. Volheim
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                2
